UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6223



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


OSMEL GARCIA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-96-289)


Submitted:   July 2, 1998                  Decided:   July 27, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Osmel Garcia, Appellant Pro Se.    James L. Trump, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s denial of his motion

for leave to supplement his motion filed under 28 U.S.C.A. § 2255

(West 1994 & Supp. 1998). Although Appellant’s appeal of the

district court’s margin order denying his motion was interlocutory

when filed, it is now ripe because the district court entered final

judgment prior to this court’s review of the appeal. See Equipment

Fin. Group, Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347

(4th Cir. 1992). We have reviewed the record and find no reversible

error. Accordingly, we deny a certificate of appealability and dis-

miss the appeal. United States v. Garcia, No. CR-96-289 (E.D. Va.

Jan. 13, 1998). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2